       Case 5:19-cv-07778-NC Document 30 Filed 10/26/20 Page 1 of 3




     ALLACCESS LAW GROUP
 1   Irene Karbelashvili, State Bar Number 232223
 2   irene@allaccesslawgroup.com
     Irakli Karbelashvili, State Bar Number 302971
 3   irakli@allaccesslawgroup.com                                           Oct 26 2020
     1400 Coleman Ave Ste F28
 4   Santa Clara, CA 95050
 5   Telephone: (408) 295-0137
     Fax: (408) 295-0142
 6
 7   Attorneys for JIMMY VARRIANO, Plaintiff
 8
 9
                                UNITED STATES DISTRICT COURT
10
                              NORTHERN DISTRICT OF CALIFORNIA
11
                                         SAN JOSE DIVISION
12
13
14                                                   )   Case No. 19-cv-07778-NC
       JIMMY VARRIANO,                               )
15
                                                     )   STIPULATION AND ORDER
16                          Plaintiff,               )   DISMISSING ACTION WITH
                                                     )   PREJUDICE
17     BALJIT SINGH, et al.                          )
                                                     )
18
                              Defendants.            )
19                                                   )

20
21
22
23
24
25
26
27
28


     Page 1 of 3
               STIPULATION AND ORDER DISMISSING ACTION WITH PREJUDICE
        Case 5:19-cv-07778-NC Document 30 Filed 10/26/20 Page 2 of 3




 1          JIMMY VARRIANO (“Plaintiff”) and BALJIT SINGH, an individual and
 2   CHARANJIT SINGH, an individual, collectively dba S AND S MARKET; HOP TRAN, an
 3   individual; and PHUC T. UONG, an individual (collectively, “Defendants”) stipulate pursuant
 4   to Fed. R. Civ. P. 41(a)(2) that this action be dismissed in its entirety with prejudice with each
 5   side bearing its own attorneys’ fees, costs, and litigation expenses. The parties further stipulate
 6   and respectfully request that the Court retain jurisdiction over their settlement agreement in
 7   accordance with the provisions of General Order No. 56.
 8
                                                            Respectfully submitted,
 9
10
          Dated: October 23, 2020                           /s/ Irakli Karbelashvili
11                                                          Irakli Karbelashvili, Attorney for
                                                            Plaintiff JIMMY VARRIANO
12
13
14        Dated: October 23, 2020                           /s/ Bruce Neilson
                                                            Bruce Neilson, Attorney for
15                                                          Defendants BALJIT SINGH,
16                                                          CHARANJIT SINGH, HOP TRAN, and
                                                            PHUC T. UONG
17
18
19
                                                Filer’s Attestation
20           I, Irakli Karbelashvili, attest that I received concurrence from the signatories in the filing
     of this document.
21
22                                                          __________/s/_______________
                                                            Irakli Karbelashvili
23
24
25
26
27
28


     Page 2 of 3
               STIPULATION AND ORDER DISMISSING ACTION WITH PREJUDICE
        Case 5:19-cv-07778-NC Document 30 Filed 10/26/20 Page 3 of 3




 1
 2                                                ORDER
 3          Having reviewed the parties’ stipulation, and good cause appearing, the Court
 4   dismisses this action in its entirety with prejudice with each side bearing their own attorney’s
 5   fees, costs, and litigation expenses. The Court retains jurisdiction over the parties’ settlement
 6   agreement. The Court Clerk shall close the case file.
 7
                                                                              S DISTRICT
 8                                                                         ATE           C
            IT IS SO ORDERED.                                             T




                                                                                                O
                                                                     S




                                                                                                 U
 9




                                                                    ED




                                                                                                  RT
                                                                UNIT
                                                                                         TED
10                                                                                GRAN




                                                                                                        R NIA
11          Dated: October 26, 2020                       ___________________________
                                                           United States Magistrate M . Cousins
                                                                                    Judge



                                                                NO
                                                                                     thanael
12                                                                        Judge Na




                                                                                                        FO
                                                                 RT




                                                                                                    LI
13                                                                       ER

                                                                    H




                                                                                                A
                                                                              N                     C
                                                                                                F
14                                                                                D IS T IC T O
                                                                                        R
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Page 3 of 3
               STIPULATION AND ORDER DISMISSING ACTION WITH PREJUDICE
